EXHIBIT99.1 News For Immediate Release Contact: February 4, 2010 Rick B. Honey (212) 878-1831 MINERALS TECHNOLOGIES’ FOURTH QUARTER DILUTED EARNINGS PER SHARE WERE $0.62, EXCLUDING SPECIAL ITEMS; REPORTED EARNINGS WERE $0.22 PER SHARE Company Records Sales of $256.2 Million, a 9-Percent Sequential Increase Board Declares Regular Quarterly Dividend of $0.05 per Share Highlights: · Refractories segment returns to profitability —Increased steel production in major markets —Execution of restructuring program on track · Strong Cash Flow from Operations — $45 million for the quarter; $161 million for full year 2009 · PCC sales up 6 percent sequentially · Satellite PCC plant started up in India · Productivity improvements in all businesses NEW YORK, February 4—Minerals Technologies Inc. (NYSE: MTX) today reported net income of $4.1 million, or $0.22 per share, for the fourth quarter 2009, compared with $8.9 million, or $0.47 per share in the third quarter of 2009.
